Order, Supreme Court, Bronx County (Alan Saks, J.), entered April 5, 2002, which granted petitioner’s motion to confirm the report of the Judicial Hearing Officer, dated February 5, 2001, finding, after a hearing, that petitioner has standing to commence and maintain the instant proceeding pursuant to Business Corporation Law § 1104-a, unanimously affirmed, with costs.
The finding of the Judicial Hearing Officer that petitioner owns at least 20% of the shares of respondent corporation and thus has standing to bring the instant proceeding, largely dependent upon credibility determinations to which deference is due (see Namer v 152-54-56 W. 15th St. Realty Corp., 108 AD2d 705) and which we perceive no basis to disturb, was amply supported by the record and, accordingly, properly confirmed *303(see Sylvan Lawrence Co. v 180 Realty Co., 268 AD2d 238; United States Trust Co. v Olsen, 194 AD2d 481, 482).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.